UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-2251


MAKEDA HAILE,

                    Plaintiff - Appellant,

             v.

KAISER PERMANENTE TYSONS CORNER,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Leonie M. Brinkema, District Judge. (1:19-cv-01330-LMB-TCB)


Submitted: March 10, 2020                                         Decided: March 12, 2020


Before NIEMEYER and AGEE, Circuit Judges, and SHEDD, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Makeda Haile, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Makeda Haile seeks to appeal the district court’s order dismissing without prejudice

her civil complaint alleging employment discrimination, in violation of Title VII of the

Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e to 2000e-17 (2018). This court

may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2018), and certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2018); Fed. R. Civ. P. 54(b); Cohen

v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). “An order dismissing a

complaint without prejudice is not an appealable final order under § 1291 if ‘the plaintiff

could save [the] action by merely amending [the] complaint.’” Goode v. Cent. Va. Legal

Aid Soc’y, Inc., 807 F.3d 619, 623 (4th Cir. 2015) (quoting Domino Sugar Corp. v. Sugar

Workers Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir. 1993)). Because the district

court dismissed Haile’s complaint without prejudice to her filing an amended complaint,

we conclude that the court’s order is neither a final order nor an appealable interlocutory

or collateral order.

       Accordingly, we dismiss the appeal for lack of jurisdiction. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                              DISMISSED




                                            2